DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 11/03/2021, with respect to claims 1-15 have been fully considered and are persuasive.  The rejection of claims 1-15 has been withdrawn. 
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the references either singularly or in combination teach or fairly suggest an information processing method, comprising: receiving an operation for a group printing job including a plurality of printing jobs; and giving an instruction to an image forming apparatus which is performing printing processing based on the group printing job, in accordance with the operation, wherein in a case where the operation for the group printing job is received, the instruction is given to the image forming apparatus to execute the operation for the plurality of printing jobs of the group printing job in an order of execution according to a mode to which the image 
Yagita’690 shows grouping modes for jobs for printing in the order accepted with optional changes to the job configuration. Yagita’690 do not include all the detailed combined limitations included in the claim including a receiving an operation for a group printing job including a plurality of printing jobs; and giving an instruction to an image forming apparatus which is performing printing processing based on the group printing job, in accordance with the operation, wherein in a case where the operation for the group printing job is received, the instruction is given to the image forming apparatus to execute the operation for the plurality of printing jobs of the group printing job in an order of execution according to a mode to which the image forming apparatus is set, wherein the order of execution is either a forward order or a reverse order with respect to the order of the plurality of printing jobs included in the group printing job, wherein in a case where the mode is set to a first mode, the order of execution is the forward 
Soriano’216 shows a conventional printing process of printing the print jobs in the order of receipt. Soriano’216 do not include all the detailed combined limitations included in the claim including a receiving an operation for a group printing job including a plurality of printing jobs; and giving an instruction to an image forming apparatus which is performing printing processing based on the group printing job, in accordance with the operation, wherein in a case where the operation for the group printing job is received, the instruction is given to the image forming apparatus to execute the operation for the plurality of printing jobs of the group printing job in an order of execution according to a mode to which the image forming apparatus is set, wherein the order of execution is either a forward order or a reverse order with respect to the order of the plurality of printing jobs included in the group printing job, wherein in a case where the mode is set to a first mode, the order of execution is the forward order, and wherein in a case where the mode is set to a second mode different from the first mode, the order of execution is the reverse order, therefore this claim is allowable.

Yamasaki (US 2019/0073164 A1) in paragraphs [0087], [0118] and [0166] shows generating a schedule for print jobs in a predetermined order like chronological order in the order received. Yamasaki do not include all the detailed combined limitations included in the claim including a receiving an operation for a group printing job including a plurality of printing jobs; and giving an instruction to an image forming apparatus which is performing printing processing based on the group printing job, in accordance with the operation, wherein in a case where the operation for the group printing job is received, the instruction is given to the image forming apparatus to execute the operation for the plurality of printing jobs of the group printing job in an order of execution according to a mode to which the image forming apparatus is set, wherein the order of execution is either a forward order or a reverse order with respect to the order of the plurality of printing jobs included in the group printing job, wherein in a case where the mode is set to a first mode, the order of execution is the forward order, and wherein in a case where the mode is set to a second mode different from the first mode, the order of execution is the reverse order, therefore this claim is allowable.

orders of partial image areas that are output, in which forward has been designated in a case and reverse in another case. Nishikawa do not include all the detailed combined limitations included in the claim including a receiving an operation for a group printing job including a plurality of printing jobs; and giving an instruction to an image forming apparatus which is performing printing processing based on the group printing job, in accordance with the operation, wherein in a case where the operation for the group printing job is received, the instruction is given to the image forming apparatus to execute the operation for the plurality of printing jobs of the group printing job in an order of execution according to a mode to which the image forming apparatus is set, wherein the order of execution is either a forward order or a reverse order with respect to the order of the plurality of printing jobs included in the group printing job, wherein in a case where the mode is set to a first mode, the order of execution is the forward order, and wherein in a case where the mode is set to a second mode different from the first mode, the order of execution is the reverse order, therefore this claim is allowable.
  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application 





/IRIANA CRUZ/Primary Examiner, Art Unit 2675